Bkoyles, C. J.
1. When the various excerpts from the charge of the court, complained of, are considered in the light of the entire charge and the facts of the case, no reversible error appears.
2. While the evidence connecting the accused with the offense charged was wholly circumstantial, this court, under all the particular facts of the case, can not hold, as a matter of law, that the jury were not authorized to find that the evidence was sufficient to exclude every reasonable hypothesis except that of the defendant’s guilt; and, the finding of the jury having been approved by the trial court, this court has no authority to interfere.

Judgment affirmed.


Lulce, J., concurs. Bloodxoorth, J., dissents.

William E. & Gordon Mann, for plaintiff in error.
C. G. Pittman, solicitor-general, contra.